     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WEBB,                             )
                                        )
       Petitioner,                      )
                                        )         CIVIL ACTION NO.
       v.                               )           2:18cv841-MHT
                                        )                (WO)
UNITED STATES OF AMERICA,               )
                                        )
       Respondent.                      )

                            OPINION AND ORDER

       Before the court is a “Rule 22 Motion for Habeas

Corpus”      filed   by     petitioner        David     Webb,       a    federal

inmate at the Maxwell Federal Prison Camp; the motion

was    originally      filed      in,   and     then   referred          to   this

Alabama district court by, the Eleventh Circuit Court

of    Appeals.       Webb    seeks      leave     to   file    a    28    U.S.C.

§ 2241 petition for habeas-corpus relief to challenge

the alleged lack of Article III powers held by the

sentencing       court     in   his     criminal       case,       the    United

States      District      Court    for      the   Eastern      District        of

Virginia, to enter a judgment and conviction against

him.     Webb has been convicted of inducement of another
to travel in interstate commerce in the execution of a

scheme and artifice to defraud that person of property,

in violation of 18 U.S.C. § 2314.



                                    I.

      Previously, Webb filed with this Alabama federal

court a self-styled petition for writ of habeas corpus

under § 2241 raising the same claims presented in his

instant     motion;   he    later    amended   his   petition.      He

claimed     that   his     conviction    and   sentence    were   void

because (1) the federal district courts, including the

Virginia court in which he was convicted and sentenced,

are   not    lawfully      established    by   Congress;    (2)   the

United States suffered no “injury in fact” from his

alleged crimes and thus lacked standing to prosecute

him; and (3) his guilty plea was entered under duress

in violation of his due-process rights.

      Because Webb’s claims challenged the validity of

his conviction and sentence and fell squarely within


                                    2
the realm of injuries addressed by motions to vacate

under   28    U.S.C.      §   2255,   this    court     found    that    his

self-styled     § 2241        petition    must    be    considered      as    a

motion to vacate under § 2255.                And, because venue and

jurisdiction for actions considered under § 2255 lie in

only the district of conviction, this court transferred

his case to the Virginia court pursuant to 28 U.S.C.

§ 1631, for review and disposition.                 See Webb v. United

States,      2018   WL    6182627     (M.D.      Ala.   Nov.    27,    2018)

(Thompson,      J.),      adopting        recommendation,        2018        WL

6186824 (M.D. Ala. Nov. 5, 2018) (Coody, M.J.).

    After transfer, the Virginia court entered an order

denying Webb’s construed § 2255 motion after finding

all his claims to be without merit. See United States

v. Webb, Civil Case No. 1:18cv1456-AJT/IDD (E.D. Va.

2019) (doc. no. 23).

    Also      after      transfer,    this    Alabama      court      denied

Webb’s “Motion for Rule 60(b) Relief,” in which Webb

sought to have his self-styled § 2241 habeas corpus


                                      3
petition reinstated in this court.                         See Webb v. United

States,       2019   WL     3074956          (M.D.    Ala.    July      15,   2019)

(Thompson, J.).



                                       II.

      The court now turns to the instant motion referred

to    this     court      by   the      Eleventh          Circuit.       For     two

reasons, Webb will be denied leave to file yet another

§    2241    habeas-corpus          petition         in   this   Alabama      court

challenging the Virginia court’s jurisdiction to impose

judgment and conviction upon him in his criminal case.

      First, as previously and repeatedly determined by

this court, see Webb v. United States, 2019 WL 3074956

(M.D.       Ala.   July     15,     2019)        (Thompson,      J.);     Webb    v.

United      States,    2018       WL    6182627       (M.D.      Ala.    Nov.    27,

2018) (Thompson, J.), adopting recommendation, 2018 WL

6186824 (M.D. Ala. Nov. 5, 2018) (Coody, M.J.), any

challenges         raised      by      Webb      regarding       the     lack     of

jurisdiction of the Virginia court to adjudicate his


                                             4
criminal case are not proper claims for relief in a

§ 2241 habeas petition, see McCarthan v. Director of

Goodwill Industries-Suncoast, Inc., 851 F.3d 1076, 1081

(11th   Cir.   2017);   Venta   v.    Warden,   FCC   Coleman-Low,

2017 WL 4280936, at *1 (11th Cir. 2017), and must be

addressed under § 2255 in the district of conviction.

    Second, the instant motion is just another improper

effort to get around this court’s earlier rulings and

get his case back in this court.          The court is already

ruled on the matter again and again.

                                ***

    Accordingly, for the reasons indicated above, it is

ORDERED that petitioner David Webb’s “Rule 22 Motion

for Habeas Corpus” (doc. no. 21), seeking leave to file

a 28 U.S.C. § 2241 petition for habeas corpus relief,

is denied.

    DONE, this the 7th day of October, 2019.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE


                                 5
